           Case 2:18-cv-01241-JCM-NJK Document 103
                                               104 Filed 06/09/21
                                                         06/11/21 Page 1 of 4



1    STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 007035
2    sjaffe@lawhjc.com
3
     JAN K. TOMASIK, ESQ.
     Nevada Bar No. 15104
4    jtomasik@lawhjc.com

5           HALL JAFFE & CLAYTON, LLP
                  7425 PEAK DRIVE
            LAS VEGAS, NEVADA 89128-4338
6                 (702) 316-4111
               FAX (702) 316-4114
7
     Attorneys for Defendant/Cross-Claimant/Cross-Defendant
8    JUAN DEMHA and
     Cross-Claimant/Cross-Defendant
9
     LICETH DEMHA-SANTIAGO
10

11
                                 UNITED STATES DISTRICT COURT
12
                                              DISTRICT OF NEVADA
13

14
     SONALOLITA WILSON,                                 CASE NO.: 2:18-cv-01241-JCM-NKJ

15                               Plaintiff,

16   vs.
17   UNITED STATES OF AMERICA; LICETH
     DEMHA-SANTIAGO; JUAN DEMHA; DOES
18
     I through X; and ROE CORPORATIONS I
19   through X, inclusive

20                     Defendants.
     LICETH DEMHA-SANTIAGO and JUAN                     STIPULATION AND ORDER TO
21   DEMHA,                                             EXTEND THE TIME FOR DEFENDANTS
                      Cross-Claimants,                  TO OPPOSE PLAINTIFF’S MOTION
22
                                                        FOR PARTIAL SUMMARY JUDGMENT
23   vs.                                                ON JOINT AND SEVERAL LIABILITY
24   UNITED STATES OF AMERICA;                          (FIRST REQUEST)

25                            Cross-Defendants.
26

27


                                                    1
           Case 2:18-cv-01241-JCM-NJK Document 103
                                               104 Filed 06/09/21
                                                         06/11/21 Page 2 of 4



1    UNITED STATES OF AMERICA,
2                           Cross-Claimant,
     vs.
3

4    JUAN DEMHA and LICETH DEMHA-
     SANTIAGO,
5
                            Cross-Defendant.
6

7
       STIPULATION AND ORDER TO EXTEND THE TIME FOR DEFENDANTS TO
8    OPPOSE PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT ON JOINT
9
                           AND SEVERAL LIABILITY
            IT IS HEREBY STIPULATED by and between the parties hereto, through their
10

11   respective counsel of record, that the deadline for Defendants to file Oppositions to Plaintiff’s

12   Motion for Partial Summary Judgment on Joint and Several Liability be extended from June 16,

13   2021, to June 30, 2021.
14
            Plaintiff filed her Motion for Partial Summary Judgment on May 26, 2021. Pursuant to
15
     the Court’s docket, entry #98, the current deadline for Defendants’ responses is June 16, 2021.
16
     Accordingly, it is hereby stipulated that Defendants require additional time to prepare and file
17
     responses; therefore, Defendants’ Oppositions shall be filed on or before June 30, 2021, and
18

19
     Plaintiff’s Reply will be due 14 days thereafter, on or before July 14, 2021.

20          This is the parties’ first request for an extension and this stipulation is submitted in good

21   faith without the purpose of undue delay.
22   ///
23
     ///
24

25

26

27


                                                      2
         Case 2:18-cv-01241-JCM-NJK Document 103
                                             104 Filed 06/09/21
                                                       06/11/21 Page 3 of 4



1         IT IS HEREBY STIPULATED:
2    DATED this 9th day of June 2021.               DATED this 9th day of June 2021.
3
     HALL JAFFE & CLAYTON, LLP                      U.S. ATTORNEY’S OFFICE
4
     /s/ Jan K. Tomasik                             /s/ Brian W. Irvin
5     ____________________________                  _____________________________
     STEVEN T. JAFFE, ESQ.                          BRIAN W. IRVIN, ESQ.
6    Nevada Bar No. 007035                          Assistant United States Attorney
     JAN K. TOMASIK, ESQ.                           501 Las Vegas Blvd. So., Ste 1100
7
     Nevada Bar No. 15104                           Las Vegas, NV 89101
8    7425 Peak Drive                                Attorneys for Defendant/Cross-
     Las Vegas, Nevada 89128                        Defendant/Cross-Claimant
9    Attorneys for Defendants/Cross-Claimants       UNITED STATES OF AMERICA
     LICETH DEMHA-SANTIAGO and JUAN
10   DEMHA
11
     DATED this 9th day of June, 2021.
12
     H&P LAW
13
     /s/ Majorie Hauf
14   ________________________________
     Adam Ganz, Esq.
15   Nevada Bar No. 6650
16
     Marjorie Hauf, Esq.
     Nevada Bar No. 8111
17   8950 W. Tropicana Ave. Suite 1
     Las Vegas, NV 89147
18   Attorneys for Plaintiff
     SONALOLITA WILSON
19

20

21

22

23

24

25

26

27


                                                3
             Case 2:18-cv-01241-JCM-NJK Document 103
                                                 104 Filed 06/09/21
                                                           06/11/21 Page 4 of 4



1                                          [PROPOSED] ORDER
2             In accordance with the stipulation of the parties, the Court orders as follows:

3             IT IS ORDERED that the deadline for Defendants to file Oppositions to Plaintiff’s

4    Motion for Partial Summary Judgment on Joint and Several Liability be extended from June 16,
5    2021 to June 30, 2021, and Plaintiff’s Reply will be due 14 days thereafter, on or before July 14,
6
     2021.
7
              IT IS SO ORDERED.
8

9
                      June 11, 2021
              Dated: ____________________________

10

11

12
                                            _______________________________________
13                                          UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                       4
